Citation Nr: 1620145	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1. Entitlement to an initial compensable rating for left ear hearing loss prior to August 10, 2011.
 
2. Entitlement to a compensable disability rating for left ear hearing loss since August 10, 2011.
 
3. Entitlement to an initial rating in excess of 10 percent for left dorsal foot metatarsal exostosis.
 
4. Entitlement to an initial compensable rating for post operative residuals of a left inguinal hernia herniorrhaphy with scars.
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
A. Roggenkamp, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from December 1989 to July 2010. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   The case was certified by the San Diego, California RO.
 
The Veteran testified at a travel board hearing in February 2016 in San Diego before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The issues of entitlement to increased ratings for left dorsal foot metatarsal exostosis, post operative residuals of a left inguinal hernia to include scars, and a left ear hearing loss since August 10, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Prior to August 10, 2011, at its worst, the Veteran's left ear hearing loss was manifested by Level I hearing acuity.
 
CONCLUSION OF LAW
 
Prior to August 10, 2011, the criteria for an initial compensable evaluation for a left ear hearing loss were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony at a February 2016 travel board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).
 
Increased Rating for Left Ear Hearing Loss
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27. 
 
The Veteran's service-connected left ear hearing loss has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100. 
 
Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38  C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.  Because the Veteran is only service connected for hearing loss in one ear, the non-service connected right ear is assigned a Roman Numeral designation of I. 38 C.F.R. § 4.85(f).
 
Prior to separation, the Veteran had an audiogram in December 2009.  His pure tone thresholds at that examination, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
0
5
15
50

The average pure tone threshold was 17.5.  Speech recognition scores were not provided.
 
Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designation of I for both ears, with a Level I assigned to the left ear based on Table VI and Level I assigned to the right ear as per 38 C.F.R. § 4.85(f).  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.
 
The Veteran had an audiogram in April 2010.  His pure tone thresholds at that examination, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
20
40
50

The average pure tone threshold was 30, and his speech recognition score using the Maryland CNC test was 100 percent.
 
Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.
 
The Veteran had an audiology diagnostic in December 2010.  Though pure tone and word recognition testing were performed, the precise results were not included in the treatment record.
 
The Veteran had an audiogram in August 2011 as part of a VA examination.  His pure tone thresholds at that examination, in decibels, were as follows:
 


HERTZ



1000
2000
3000
4000
LEFT
10
20
40
55

The average pure tone threshold was 31, and his speech recognition score using the Maryland CNC test was 96 percent.
 
Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.
 
The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here given that pure tone threshold at each of the four specified frequencies was not  55 decibels or more.  Hence, Table VI or Table VIa may not be used.  38 C.F.R. § 4.86(a).  
 
Likewise, the provisions of 38 C.F.R. § 4.86(b) may not be used since the pure tone threshold is not 70 decibels or more at 2000 Hertz.
 
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.
 
At his August 2011 examination, the Veteran reported to the VA examiner that his hearing loss did not have a significant effect on his daily activities.
 
In this case, the evidence preponderates against finding entitlement to a compensable disability evaluation at any time during the appeal period for a left ear hearing loss.
 
There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
As described above, the manifestations of the Veteran's left ear hearing loss are contemplated by the schedular criteria set forth in Diagnostic Code 6100.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hearing loss, such that he is adequately compensated for "considerable loss of working time . . . proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, referral of this case for extraschedular consideration is not in order.
 
Finally, a total disability rating based on individual unemployability is not warranted because the Veteran does not contend, and the evidence does not show, that his left ear hearing loss renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
  
ORDER
 
Prior to August 10, 2011, entitlement to a compensable evaluation for a left ear hearing loss is denied.
 
 
REMAND
 
During the Veteran's February 2016 hearing, he indicated there may be outstanding military retiree and VA treatment records for his hernia and foot conditions at Marine Corps Base Camp Pendleton, the San Diego (La Jolla) VA and Navy (Balboa) health care centers, Marine Corps Air Station Miramar, the VA Oceanside Community Based Outpatient Clinic, and "El Camino" clinic in Oceanside.   Attempts must be made to obtain the most up to date records from these facilities.
 
During the Veteran's hearing, he alleged worsening of symptoms for both his left foot disorder and his left ear hearing loss, since the most recent April 2010 and August 2011 examinations, respectively.  As such, the Board finds that an additional VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).
 
Finally, in March 2012, the Veteran underwent a VA examination for residuals of a  left inguinal hernia and resulting scars.  The examination indicated that the Veteran's scars were stable and not painful; however, in a June 2012 lay statement and at his February 2016 hearing, the Veteran alleged that he feels pain around the surgical area and beneath or behind it, noting he believes the pain is from scar tissue.  Additionally, VA treatment records from May 2011 indicate that the Veteran may have adhesions from his prior surgeries.  A new examination is necessary to discuss the Veteran's lay claims and the possible scar tissue adhesions.
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran to identify any treatment records that might be outstanding, to include all records pertaining to his foot or hernia issues. Thereafter, the RO must take appropriate action to secure all identified records. In particular the RO is to obtain all pertinent outstanding records from Marine Corps Base Camp Pendleton, the San Diego (La Jolla) VA and Navy (Balboa) health care centers, Marine Corps Air Station Miramar, the VA Oceanside Community Based Outpatient Clinic, and "El Camino" clinic in Oceanside.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2. The Veteran should be scheduled for  VA examinations to evaluate the nature and extent of any post operative residuals of a  left inguinal hernia, and left dorsal foot metatarsal exotosis.  The examiners must be provided access to the appellant's claims file, VBMS file and any Virtual VA file and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail. 
 
In accordance with the latest worksheets for rating foot disorders, hernias and scars, the examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of that disorder. 
 
Though a complete review of the record is necessary, the Board invites the examiner's attention to the Veteran's lay statements that he feels pain around the surgical area and beneath or behind it, and to the May 2011 VA treatment records indicating the claimant may have adhesion from his prior surgeries.  If the appellant reports hernia scar pain, and the pain is not due to either the hernia or the scars the examiner must offer an opinion as to the source of the Veteran's pain.
 
The examiner must discuss the functional impairment caused by these disorders. 
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
3. The Veteran should be scheduled for a VA audiology examination in order to determine the nature and extent of his left ear hearing loss.  The claims file, including all VBMS and Virtual VA records, as well as a copy of this remand, should be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

The examiner must discuss the Veteran's lay statements regarding the symptoms, and specifically address the functional impairment caused by his left ear hearing loss. 
 
4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 
 
5. Ensure that the medical examination reports comply with this remand.  The AOJ must ensure that the examiners has documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 
 
6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


